Casb 2:16-cr-00632-MWF Document 65 Filed 12/28/20 Page1of2 Page ID #:163

oO CO SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ee
ERIK US. NOON

Qo |

  

DEC 28 2% |
po:
CENTRAL PCT OF GALES a |

ahi,

 

 

Deputy
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, _ ) NO. CR 16-632-MWF
Plaintiff, ORDER OE DETENTION] [SETTING
CONDITIONS OF RELEA UL GETER
V. HEARING (18 U.S.C. §3148(b): |
pelle ations of Violation of Pretrial
TRISHA LASHAY JOHNSON, onditions of Release)
Defendant.

 

 

A.

On motion of the Government involving an alleged violation of conditions of

pretrial release, and a warrant for arrest,

(1)

(2)

B.
The court finds there is:

(A) (S- Probable cause to believe that the defendant has committed a
Federal, State, or local crime while on release and/or

(B) wl Clear and convincing evidence that the defendant has violated any
other condition of release; and

(A) ( p Based on the factors set forth in 18 U.S.C. §3142(g), there is no
condition or combination of conditions of release that will assure

that the defendant will not flee or pose a danger to the safety of

 
Casé 2:16-cr-00632-MWF Document 65 Filed 12/28/20 Page 2of2 Page ID #:164

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

(3)

(4)

(B)

()

()

()

()

§Q ITIS ORDERED defendant be detained prior to trial.

at fA

any other person or the community; or
The defendant is unlikely to abide by any condition or
combination of conditions of release.
There is probable cause to believe that, while on release, the
defendant committed a Federal, State, or local felony, and the
presumption that no condition or combination of conditions will
assure that the person will not pose a danger to the safety of any
other person or the community has not been rebutted.

OR
The court finds that there are conditions of release that will assure
that the defendant will not flee or pose a danger to the safety any
other person or the community, and that the defendant will abide
by such conditions. See separate Order setting conditions.
It is further ordered that this order is stayed for 72 hours in order
to allow the Government to seek review from the assigned district
judge or criminal duty district judge as appropriate.

OR

CG:

 

UNJTED STATES MAGISTRATE JUDGE

rea vita MILLO

 
